Citation Nr: 1135719	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  02-04 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating for bilateral pes planus and hallux valgus with bunions, deformed right talonavicular joint and displaced posterior tibial tendons, currently evaluated as 50 percent disabling, to include extra-schedular consideration.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

J Fussell



INTRODUCTION

The Veteran served on active duty from October 1979 to July 1986.

In a March 1987 rating decision, the RO granted service connection for the Veteran's disability at issue (the Veteran's only service-connected disorder) and assigned an initial 30 percent rating.  Thereafter, she appealed a January 2000 rating decision which denied an increased rating.  After a Statement of the Case (SOC) was furnished, she perfected the appeal by filing VA Form 9, Appeal to the Board, in March 2000; but, by a June 2000 rating decision, the RO granted the maximum schedular rating of 50 percent.  By letter that same month, to which was attached a copy of the June 2000 rating decision, she was notified that this was the maximum schedular benefit allowable which resolved her appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In a July 2001 rating decision, the RO denied a rating in excess of 50 percent for the Veteran's service-connected bilateral foot condition.

The Board remanded the case to the RO for further development in October 2003, following which, in a July 2006 decision, the Board denied the claim for a rating in excess of 50 percent for the service-connected bilateral foot condition, to include extra-schedular consideration under the provisions of 38 C.F.R. § 3.321(b)(1).  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court), which by order dated in November 2007 granted a Joint Motion for Remand (JMR), vacated and remanded the Board decision for compliance with the instructions of the JMR.  The Board remanded the case in October 2003, and in August 2010.  The case is once again before the Board for appellate consideration.

The Board is aware the Veteran has submitted additional evidence in August 2011, after the most recent Supplemental Statement of the Case was issued in June 2010.  38 C.F.R. § 20.1304(c) (2010) states that any "pertinent" evidence submitted by the Veteran, which is accepted by the Board, must be referred to the agency of original jurisdiction (AOJ) for review, unless this procedural right is waived by the Veteran.  Id.  No such waiver was received in this instance.  However, upon review of the evidence, the Board finds that it is essentially cumulative of evidence previously associated with the claims file.  In this regard, the evidence consists of a statement prepared by the Veteran noting her February 2011 surgery and her complaints of pain and depression.  The Board observes that the claims file already documents such surgery and complaints; and, as such, this evidence is essentially cumulative in nature and amounts to a repeat of complaints already of record.  For this reason as discussed above, the Board determines that any error in not returning the claim to the AOJ for readjudication is harmless and results in no prejudice to the Veteran.  38 C.F.R. § 20.1102 (2010).

A review of the information of record indicates that the issues of entitlement to service connection for a psychiatric disorder, to include depression, and for a low back disorder, each claimed as secondary to the service-connected bilateral foot condition, appear to have been raised by the record.  As these claims have not yet been developed and adjudicated by the RO, they are not a part of the current appeal and are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The Veteran has bilateral pes planus and mild hallux valgus with bunions, deformed right talonavicular joint and displaced posterior tibial tendons and the 50 percent rating currently assigned is the highest schedular rating allowable for the service-connected disorder.  

2.  The schedular rating criteria and rating factors which must be considered for evaluating the service-connected disorder are adequate for the purpose of compensating the Veteran for her service-connected bilateral pes planus and hallux valgus with bunions, deformed right talonavicular joint and displaced posterior tibial tendons.





CONCLUSION OF LAW

The criteria for an increased rating in excess of 50 percent for bilateral pes planus and hallux valgus with bunions, deformed right talonavicular joint and displaced posterior tibial tendons, to include referral on an extra-schedular basis, are not met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.14, 4.16(b), 4.21, 4.40, 4.41, 4.45, 4.59, Diagnostic Code 5276 (2010); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed.Cir. 2009); VAOPGCPREC 6-96 (Aug. 16, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA must notify and to assist claimants in substantiating VA claims.  See 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R § 3.159.  VA will notify the claimant of: (1) any information and medical or lay evidence needed for claim substantiation, and (2) what portion thereof VA will obtain, and (3) what portion the claimant is to provide (Type One, Type Two, and Type Three, respectively).  38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b); see Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The VCAA notice requirements apply informing a veteran as to the degree of disability; and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The VCAA notice was intended to be provided before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, a timing of notice error can be corrected by readjudication after VCAA notice is provided, including readjudication by a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006); affm'd Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (an SSOC is a readjudication even if it states that it is not).  

A review of the record reveals that the Veteran received VCAA notice in October 2001, May 2003, and April 2004, which was after the initial adjudication of the claim for an increased rating.  These letters informed the Veteran that she was in receipt of the maximum schedular rating based on her claim for increase and informed her of the information and evidence needed to substantiate the claim on an extraschedular basis, i.e., evidence of marked interference with employment or frequent periods of hospitalization.  The notice included the type of evidence needed to substantiate the claim and notice that VA would obtain VA and other Federal agency records and that private medical records could be submitted or VA could be authorized to obtain them.  Subsequently, the claim was readjudicated in a June 2010 SSOC and in a June 2011 SSOC [with the cover letter incorrectly dated as June 2010].  Manfield and Pelegrini, both supra.

Additionally, where the claim involves the disability, as in this case, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to include a requirement of notice that the effective date will be assigned if a disability, to include on an extra-schedular basis, is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Despite the inadequate notice provided to the Veteran regarding the assignment an effective date, the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In that regard, the Board concludes below that the preponderance of the evidence is against the Veteran's claim for an increased rating on both a schedular and extra-schedular basis.  Therefore, any questions as to the appropriate effective date to be assigned are rendered moot.

Similarly, here, the JMR and Order did not point to any error in the VCAA imposed duty to provide notice to the Veteran as to how to substantiate her claim.  Rather, the sole focus of the JMR and Order was a failure with respect to the duty to assist, which is addressed below.  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  

In the October 2009 Board remand, it was noted that it was uncertain whether the Veteran desired a personal hearing and she was to be asked to identify all postservice private treatment for her service-connected disorder.  By letter of December 2009, the Veteran was asked to clarify whether she desired a hearing and, if so, what kind of hearing she desired.  Her letter of December 2009 did not address whether she desired a hearing or identify any private postservice treatment sources.  In February 2010, she reported that she had no other information or evidence that she thought would support her claim.  By letter of January 2010, she was again asked to identify all postservice private treatment sources.  

In a July 2010 letter the Veteran reported that "Yes I can have a hearing."  The case was remanded in August 2010, in part, to clarify whether the Veteran desired a hearing.  She was again contacted by letter of September 2010 and requested to clarify if she desired a hearing before the Board and, if so, what kind of hearing.  However, there was never any response to this request.  In this regard, the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (If a veteran wishes help, he or she cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence).  The holding in Wood is analogously applicable when, as here, the Veteran has failed to cooperate by clarifying the type of hearing that is desired.  Having failed to do so, no hearing could be scheduled and the request for a hearing must be deemed to have been withdrawn.  

When the case was remanded in October 2009, the Veteran was to be afforded a VA examination and the examiner was to specifically indicate that the claim file had been reviewed.  The Veteran was then afforded a VA examination in March 2010 and the report of that examination specifically reflects that the examiner had reviewed the Veteran's claim file and medical records, as originally requested in the October 2003 Board remand and as required by the JMR and Order of the Court.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

When the case was remanded by the Board in October 2009, it was requested that VA treatment records since November 1999 be obtained; and, when the case was remanded in August 2010, it was requested that VA treatment records since November 2009 be obtain.  In response, VA treatment records through June 2011 have been obtained and are associated with the claim files.  

Also, in July 2011, the Veteran acknowledged having received the June 2010 SSOC and indicated that she did not have any additional evidence regarding her appeal and wished expedited processing of her claim.  

Even in light of the duty to consider issues independently suggested by the evidence of record, under Comer v. Peake, 552 F.3d 1362, 1368 (Fed.Cir. 2009), "the Board is entitled to assume the competence of a VA examiner unless the competence is challenged.  Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009).  The argument that a VA medical examiner's opinion is inadequate is sufficiently close to the argument raised in Rizzo that it should be treated the same."  Sickels v. Shinseki, No. 2010-7140, slip op. at 4 (Fed.Cir. May 6, 2011); 2011 WL 1707207 (Fed.Cir.).  Here, the VA opinion was based on a full review of the Veteran's medical records and the VA physicians' opinion was sufficiently detailed to allow for a fully informed Board decision.  Moreover, there is now no allegation that the March 2010 VA examination was inadequate for any reason nor have the opinions reached by that examiner been challenged for any reasons.  

Accordingly, the Board finds that there has been full compliance with the JMR and the Board remands of October 2003, October 2009, and August 2010.  Stegall, 11 Vet. App. at 271. 

As there is no indication that the Veteran was unaware of what was needed, nor any indication of the existence of additional evidence, for claim substantiation VA's duty to assist has been satisfied and no additional assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Background

The Veteran was afforded psychological testing in 1982 after having an episode of syncope.  The report of that testing shows that, while not personally evaluated and interviewed, the profile was considered valid.  The configuration suggested some degree of possible manipulation and psychological naiveté and rigidity.  There were no obvious histrionic personality traits but caution was recommended to look for "secondary gains" from symptoms.  

A report of a March 1986 Medical Board examination indicated that the Veteran had chronic pain in both feet and was not qualified for retention.  An accompanying report noted that she had been prescribed arch supports in 1982 and given a temporary profile for 2 weeks but she related not having any symptom relief. To relieve her pain she had to stay off of her feet for as long as possible.  She had trouble with calluses during long road marches.  In 1984 she was given more arch supports, but in 1985 she related having increased pain and discomfort. After being given inserts in her boots, in 1986 she again complained of not having any symptom relief.  On examination she had mild hallux abductovalgus bilateral feet with contractive 2nd toe of the left foot.  She had varus heels with pes planus.  She had diffuse hyperkeratosis, under the 2nd and 3rd metatarsophalangeal joints, bilaterally.  X-rays revealed mild deviation of the hallux, bilaterally, and evident contractures of the 3rd distal interphalangeal joints, bilaterally.  Her prognosis for military service was poor but her prognosis for life was good.  It was felt that a sedentary type of employment in the civilian community would alleviate some of her problems but the rigors of military service and the physical demands it required made her unfit for continued military service.  The diagnosis was symptom bilateral pes planus.  

An April 1986 report of Physical Evaluation Board Proceedings noted that the Veteran was to be separated from military service due to moderate bilateral pes planus.  

On VA general medical examination in 1987 the Veteran had normal range of motion of the upper and lower extremities.  On a podiatry evaluation she reported having difficulty with ambulation and standing on the job, although she was currently unemployed due to an inability to stand for longer periods of time.  On examination she complained of pain in her feet, especially the heels and metatarsal heads, bilaterally.  There was an apparent cavus deformity with hallux valgus and dorso-medial bunions but X-rays showed a mid-foot and rear-foot abnormality consistent with flat feet. Both feet had loose baggy heels predisposing her to standing or ambulation injury.  She had tight heed cord, bilaterally, with an inability to dorsiflex to greater than 90 degrees, bilaterally.  Of note were easily palpable and visible posterior tibial tendon overlying the medial malleolus, bilaterally, which was abnormal because the tendons should be posterior to the malleolus.  Medial prominence of the navicula was noted, bilaterally.  There was decreased range of motion of the mid-feet, bilaterally.  Of great significance was the appearance of the right talonavicular joint with "agesesis" of the navicula to the plantar aspect and malformation of the talar head and neck with "cordoning" of the dorsal aspect of the talonavicular joint.  The talus was also displaced toward the planar aspect.  

The impressions were (1) bilateral symptom pes planus, (2) severely deformed right talonavicular joint (possibly from old Kohler's disease versus an old fracture), (3) clinical hallux valgus, bilaterally, with bunions, (4) displaced posterior tibial tendons, bilaterally, and (5 gastrosoleus equines, bilaterally.  The examiner indicated that the cause of these problems was unknown, probably developmental but easily aggravated with running, standing, and jumping.  The Veteran was an excellent candidate for arthritis of the talonavicular joint, especially in the right foot, and possibly subtalar degenerative joint disease (DJD).  She had a definite future of painful feet.  

On VA examination in 1989 it was noted that the Veteran had been employed since August 1987 as a seamstress.  Currently, she wore flat, flimsy, rubber-soled shoes. She reported that she could walk only one block without pain, and then she had to sit and rest.  She was unable to run, jump, climb hills or carry heavy objects.  On examination dorsiflexion of each ankle was to 8 degrees and planar flexion was to 12 degrees.  She had bilateral pes cavus, bilateral hallux valgus, and bilateral bunion deformity.  She had a deformed right talonavicular joint with displaced tibial tendons, bilaterally.  She had seen an orthopedist in Texas who had given her inserts but these had only made matters worse.  She reported that her feet throbbed all of the time.  She was not bedridden and hospitalization was not needed.  She was able to travel but could be alone for only 10 minutes at the most.  

On VA examination in September 1989, by a VA Chief Orthopedist, it was reported that the Veteran had continued to have difficulty with ambulation, especially in the past when she had had physical training during service.  She had lost a job at the Post Office due to her inability to stand and walk.  On examination she had full range of motion of the ankle with marked limitations of all motions of the mid-foot.  There were moderate dorso-medial bunions, bilaterally, with hallux valgus.  She had bilateral pes planus.  She had rather marked type heel cords.  Dorsiflexion was stopped at 90 degrees.  Both navicular bones showed a congenital type deformity with marked narrowing on the left side and on the right side it appeared that she would develop some arthritic changes at both the talonavicular and navicular "achilloform" joints.  The examiner reported that she had the "typical type of foot that causes pain."  It was felt that the pain would become more severe over the years and that she would develop rather severe arthritic changes in both knees.  It was felt that the condition was permanent and would become markedly aggravated in the future.  

An October 1999 VA clinical note reflects that X-rays and an MRI of the Veteran's lumbar spine revealed a failure of segmentation at L5 with lumbarization at L5 which would mean no motion at L5 but hypermotion a the levels above.  A CT scan revealed disc bulging at multiple levels, including at L4-5.  In November 1999 it was noted that she had had pain in her feet during service associated with difficulty in sitting as well as standing, and the pain was relieved by lying down.  Initially, this was felt to be related to her back.  She had lumbarization and disc bulging with impingement on the thecal sac at L4-5 and lesser disc bulging at L5-S1.  On examination she had marked bilateral hamstring tightness and a tension sign was present.  She had a positive instability test such that when lying prone, palpation of her spinous process at L4 reproduced pain when she attempted to elevate her chest from the table.  The pain was decreased and, when lying supine, there was relief of pain by flexing the hips and knees and lifting her from the table.  She also had hamstring tightness with "fitting straight leg raising."  

On file is a copy of an April 2000 letter from Amalgated Life to the Veteran stating that to continue processing her claim medical certification was needed and her physician was to complete the letter and return it.  The letter reflects a diagnosis of "tarsal tunnel syndrome/ neuroma" with symptoms of "pain/functional disability" and physician's findings of "pain to feet."  She had not been hospitalized but had been treated since October 1998 with injections and orthotics.  She was first unable to work in March 2000.  However, the copy of the letter on file was not signed by any physician.  

On VA examination of the Veteran's feet in April 2000, by a VA podiatrist, the Veteran's VA medical records were reviewed prior to the examination.  She complained of continuous pain in her feet which had gotten worse.  She had sharp pains and could hardly stand.  The pain went from her feet up her legs and back.  There was no swelling.  Her feet felt hot all the time and her pain did not change with the weather.  The pain continued whether she was walking, standing, or sitting and was a constant "10."  She had had physical therapy with no results and currently took Amitrptyline for leg pain.  She was currently referred to the pain clinic.  She now used a wheel chair and had been using it for 1 year.  Corrective shoes had not helped at all.  She currently wore expensive sneakers with sole inserts.  She had not had surgery or any specific injury.  She had not worked since March 3, 2000.  On examination she had difficulty standing.  She was unable to walk on her heels or her toes or on the outside of her feet.  In reality, she had difficulty even standing.  She had pain on palpation of both the 2nd and 3rd interspaces, bilaterally, and also across the transverse arch, medially, over to the great toes.  She had pain on the soles of the feet to the bottom of her heels.  She had positive pulses and there were no vascular changes.  Current X-rays, compared to those in 1995, showed no change.  The "Boehler's" angle of the right calcaneus was moderately decreased and measured 15 degrees as compared to the normal 40 degrees on the left foot.  The diagnosis was severe bilateral pes planus.  

VAOPT records from 2002 to 2004 reflect treatment of the Veteran for disability of her feet, low back, diabetes, and psychiatric problems.  On a VA prescription form a physician wrote, in February 2000, that the Veteran was seen in the emergency room and evaluated for bone pain in her feet.  Two days of bed rest was recommended and she was to avoid weight bearing and to apply compresses and soaks.  On examination in May 2000 she had positive Tinel's sign at the tarsal tunnels, bilaterally.  The diagnosis was bilateral tarsal tunnel syndrome.  A July 2000 EMG could not rule out tarsal tunnel syndrome.  On evaluation in December 2000 of her hands and feet, deep tendon reflexes were normally active in her lower extremities.  Electrodiagnostic tests had revealed some loss of sensory response in the lateral aspect of the Veteran's feet but no motor abnormalities and no electromyographic changes.  She had a negative Tinel's sign with the exception of production pain at the percussion site.  There was decreased pinprick acuity on the lateral surfaces of her feet.  The impression was chronic pain syndrome, which certainly in the feet might very well have stemmed from chronic fasciitis, and also chronic hand pain of uncertain etiology.  

A January 2001 VA clinical note indicates that the Veteran needed assistance with all of her activities of daily living due to chronic severe pain.  Another note in that same month indicates that she had stopped working because it was too painful to stand on her feet.  A February 2001 VA clinical record notes that the Veteran had chronic pain in her lumbosacral spine, both hips, and radicular pain down both legs, in addition to pain in both hands.  She was on multiple medications for this and they made her feel drowsy but while they dulled the pain, the medications did not eliminate the pain.  The pain was aggravated by any activity but was somewhat relieved by rest.  Her pain was debilitating and she had to depend upon others for her own care.  In March 2001 she had other somatic complaints which had not been borne out by objective data.  She continued to be in a wheelchair, although she could ambulate with a cane.  Her strength and reflexes remained normal.  

A June 2001 VA clinical note reflects that the Veteran had continuing complaints of disabling foot pain and a constellation of other multiple somatic complaints which appeared to be stemming from major depression and psychiatric illness.  She continued to complain of disabling pain and was really not functional.  She continued to have normal reflexes without evidence of muscle atrophy and was essentially wheel-chair bound and dysfunctional which, it was suspected, stemmed more and more from her psychiatric illness.  

On examination of the Veteran in November 2001, by the same VA podiatrist that conducted the April 2000 VA examination, it was noted that the Veteran's complaints at the 2001 examination remained consistent with those at the time of the April 2000 examination.  She complained of pain in the hands, the right arm, and both lower extremities.  She reported that she could not stand on her feet secondary to severe pain.  Her feet felt hot all the time.  Her pain increased with movements and exposure to cold but decreased with rest.  However, the pain in her feet never went away, even when she was not on her feet.  According to the medical records she had a diagnosis of fasciitis with neuropathic pain in both feet.  She was confined to a wheelchair, wearing slippers on her feet.  The medications which she took were listed.  

On physical examination the Veteran reported that she was unable to stand.  Her feet were not swollen.  She had extreme pain over the entire soles of her feet, to the heels.  She complained of pain over the entire foot both with and without palpation.  She had "very mild" hallux valgus but she had "severe" pes planus.  Pulses were positive and there were no vascular changes of her feet.  She was unable to move her great toes, actively, but passively those toes were able to move, bilaterally.  Sensations were all normal, bilaterally.  Range of motion of the ankles was normal but there was pain prior to the movement, during the movement, and after the movement.  The Veteran was not asked to get out of her wheelchair because she reported that she was unable to do so due to pain.  X-rays revealed a mild degree of hallux valgus deformity of both great toes and there was evidence of bilateral pes planus with no changes since a prior X-ray.  

The diagnosis was severe pes planus, chronic fasciitis with neuropathic pain.  The examiner responded to questions that had been posed to the examiner.  As to whether there was additional disability due to hallux valgus, which could be separated from the effects of the pes planus, the answer was no.  As to what function remained in her great toes, the response was that active function showed that the Veteran could not move either of her great toes but they could be moved passively.  As to whether the hallux valgus was equivalent to amputation of the great toes, the answer was no because according to X-rays the hallux valgus deformity was mild.  The examiner reported that she had reviewed the medical records of the Veteran and it was noted that the Veteran's physical complaints were not only in her feet but also in her arms.  She was being followed in neurology and there it was felt that her chronic pain condition was complicated by her severe depression.  The examiner had discussed this case with the VA Chief of Compensation and Pension, who was in agreement with the examiner.  

Records of the Social Security Administration (SSA) include a report of a May 2000 evaluation by Dr. L. which reflects that the Veteran reported that the constant pain in her feet had a burning quality.  A past injection of some kind had not produced any relief.  She reported that the pain had been much worse when she was sewing as a seamstress and had to use her feet.  She complained of numbness of her toes.  She could hardly drive a car and had even backed into another vehicle because she could not stop quickly enough.  She often used a cane and when she went to a store she used a wheelchair.  She also had right arm pain, from the palm up in the inside of the arm to the armpit.  She would get some numbness of the fingertips and would sometimes drop things.  She could not write or sew at all.  In the mornings she got up and sent her children to school and would then lie down for a while.  She was unable to vacuum and could not mow the lawn.  She now seldom drove a car.  She went grocery shopping in a wheelchair.  Her son did the laundry.  She reported being able to lift 5 to 10 pounds with her left hand but could not do this frequently.  Her left hand was pretty useless for lifting.  She could stand for 10 minutes and sit for 15 to 20 minutes, and would then have to move around.  She had a 12th grade education.  

At the time of the evaluation the Veteran used a cane and a wheelchair.  She had a brace on her left wrist.  She had disease of the 5th lumbar vertebra with pain and numbness of both legs.  She seemed to have a great deal of pain when walking.  She used a cane and took very small steps and was in obvious pain when walking.  Ankle jerks were 2+.  Heel to heel walking was done very poorly.  Dexterity of her right hand was slow but normal in the left hand.  She was able to stand and get off of the examining table with difficulty and had to have a little help to get off of the table.  There was decreased sensation of the distal phalanxes of the fingers of the right hand.  Dorsiflexion of the ankles was to 20 degrees and plantar flexion was to 40 degrees, bilaterally.  The impression was that the Veteran had bilateral peripheral neuropathy of the feet with fairly good strength in the feet.  There was minimal weakness of the thigh muscles of unknown etiology.  She had hyperesthesia of the nerves in her feet, and even doing a Babinski's test created a good deal of discomfort.  She had a history of lumbar spine disease and stenosis.  It was commented that one wondered how much of the Veteran's neuropathy started at the feet and went to the back, and how much started at the back and went to the feet.  It was also felt that she had some neuropathy of the right arm with some loss of dexterity and pain in the fingers and numbness in the distal phalanxes of the fingers on the right.  

As to functional assessment, it was felt that from the way the Veteran walked, and the objective findings, in spite of what was considered to be an uncertain diagnosis, the Veteran could work no more than half an hour standing.  She could probably do no more than half an hour sitting.  She needed an assistive device and, so, was unable to do any significant amount of lifting.  It was felt that she would not do well with postural maneuvers due to discomfort and her having to have so much help just rising from the examining table to her feet.  She reported that she dropped things with her right hand.  If was felt that she could not manipulate her hands very well.  In a December 2000 addendum it was reported that the original findings were based solely on subjective evidence of pain.  If the pain were eliminated or controlled, she would be able to stand and walk for six hours in an eight hour day.  The same would go for the assistive device.  If the pain was controlled or eliminated there would be no need for assistance.  

The SSA records include a May 2000 report of Residual Physical Function Capacity Assessment which reflects that although the Veteran reported having carpal tunnel syndrome (CTS) and numbness in the tips of her fingers and significantly difficulties using her hand to sew and write, she was able to rather thoroughly complete forms for disability without help.  She reported requiring the assistance of her husband and son to complete daily activities that required standing and walking for prolonged periods of time.  It was noted that the evidence suggested that the Veteran's allegations were only partially credible.  It appeared to support that pain would limit the performance of her past work as a seamstress but she would be able to perform work that did not require a lot of standing and walking, and maneuvering foot pedals.  An August 2000 VA outpatient treatment (VAOPT) record shows that electromyographic testing of her lower extremities was equivocal.  In September 2000 she had, on examination, Tinel's sign at both ankles and wrist.  The impression was that she had some hard signs consistent with peripheral neuropathy which did not appear to correlate with her recent EMG studies.  She was to be given a trial use, of two months, of ankle braces and if these did not help she would probably need surgery on her left leg which had more severe signs than the right leg.  Also in September 2000 it was reported that she had an MRI had revealed L4-5 and L5-S1 disc bulging, right-sided more than left-sided, associated with pain radiating to the lower extremities.  

Also associated with the SSA records is a statement by Dr. H of January 2000 on a prescription form that the Veteran was disabled from "any work due to joint pain at different joints."  A December 2000 record of Dr. G. J. noted the January 2000 opinion of Dr. H. and May 2000 opinion of Dr. L., and reported that "the opinion" could not be given controlling weight but was given significant weight to the extent that limitations were found in working around heights or moving machinery.  A January 2001 VAOPT record reflects that her functional assessment was poor for her age and that she required assistance with all activities of daily living due to chronic and severe pain.  A June 2001 VAOPT record it was noted that in addition to foot pain she had a constellation of other multiple somatic complaints which appeared to be stemming from major depression and psychiatric illness.  It was suspected that more and more of her pain complaints were an amplification of her psychiatric illness.  

An undated SSA "Explanation of Determination" states that although the Veteran had been treated for her condition and continued to experience pain and discomfort from time to time, she was able to sit, stand, and walk.  The medical evidence did not support the limitations she alleged and did not show severe impairment that would prevent her from working altogether, even though she could not lift heavy objects.  It was noted that physicians had stated that she could not work but that other evidence was not consistent with this opinion and based on the description of the job she had done as a sewing machine operator it was concluded that she had the ability to return to that type of work.  In reaching the determination consideration was given to her age, education, training, and work experience.  The evidence appeared to support that pain would limit the performance of her past work but she should be able to perform work that did not require standing, walking or maneuvering foot pedals.  

Also, a November 2001 decision of an Administrative Law Judge awarding the Veteran entitlement to SSA disability benefits noted that Dr. H. stated that the Veteran met the criteria of fibromyalgia.  Other testing revealed a diagnosis of sleep apnea.  In October 2001 a VA physician had reported that she had pain in the back, leg, feet, and hands, and had major depression but could not sustain work activity for eight hours a day, five days a week.  That same month another VA physician reported that the Veteran's chronic fasciitis, neuroma formation, and painful peripheral neuropathy rendered her unemployable.  The ALJ determined that the Veteran was, at best, restricted to sedentary exertion and in all likelihood restricted to a lesser maximum sustained work capacity.  Her major depression also adversely impacted her functional abilities.  The combination of mental and physical impairments prevented her from performing work at even a sedentary level of exertion.  She could not perform her past relevant work as a seamstress which required good use of her feet to operate foot pedals and good use of the hands to set sleeves.  Her documented mental limitations resulted in deficits which would preclude the performance of competitive remunerative work requiring the ability to relate to co-workers.  

VAOPT records also show that a neurology clinic note in March 2001 indicated that it was felt that the Veteran did not have tarsal tunnel syndrome because she had pain throughout the entirety of both lower extremities.  In August 2002 she had low back pain which extended down both lower extremities.  A February 2003 EMG found bilateral carpal tunnel syndrome and trigger points that were suspicious for fibromyalgia.  In October 2002 it was reported that she had not only chronic pain but depression and somatoform disorder.  Objectively, her motor strength was symmetric with decreased effort but no muscle atrophy was found.  Her reflexes were depressed in the lower extremities and motor power was reduced due to pain.  It was doubted that much impact could be made in curing her because her depression and a somatoform disorder made her pain behavior role as a chronic pain patient firmly entrenched.  In February 2003 she had multiple tender trigger points at the shoulders and knees consistent with fibromyalgia but she also had multiple somatic complaints such that a somatoform disorder was suspected.  In August 2003 it was reported that she had chronic pain syndrome which was felt to be secondary to fibromyalgia and peripheral neuropathy.  In March 2004 it was noted that she was taking medication for diabetic neuropathic pain in her feet.  

On VA podiatry examination in May 2004 the Veteran reported that in the past couple of years her pain had increased to the extent that she was now unable to stand for long periods of time.  She could ambulate in her home with the assistance of a cane but was unable to ambulate outside her home such that if she left her home she had to use a wheelchair.  Her pain was constant and she stated it was 8 on a scale of 10.  She also complained of blisters on her feet that had been present since 1982.  The blisters would ulcerate and then resolve.  She reported that injections and multiple types of orthopedic shoe inserts had not helped.  She stated that she had a self-diagnosed tarsal tunnel syndrome for which she had been treated in the past.  She complained of constant dull, aching, and throbbing pain in her arch and forefoot of such extent that she was unable to drive and unable to work at a job.  She was unemployed and had last worked as a seamstress.  

The Veteran's past medical history included diabetes mellitus, cervical spondylitis, degenerative cervical intervertebral discs, lumbago, limb pain, plantar fasciitis, gastroesophageal reflux disease, a depressive disorder, joint pain, non-specific psychogenic pain, neuritis, neuralgia, myofascial pain, lumbar disc displacement, spondylitis, and flat feet.  

On examination the Veteran presented in a wheelchair.  She was in no distress while sitting in the wheelchair.  When asked to move from the wheelchair, she winced and had to lift her legs by using both hand to transfer from the wheelchair to the podiatry chair.  She wore basic sneakers without support and was not wearing any orthotic.  Her dorsalis pedis and posterior tibial pulses were palpable, bilaterally.  Her skin temperature was warm to cool.  She denied having pain at rest and denied having intermittent claudication.  Hair growth was present on both lower extremities.  She had non-pitting edema, circumferentially, around both ankles.  She had no varicosities.  Neurologically, she had full "epicritic" sensation, bilaterally.  There was pain on palpation of the metatarsal heads of all toes on both feet.  There was deviation of her great toes.  There was no "ductal" valgus rotation.  Her medial longitudinal arches had completely collapsed to a flat foot deformity.  There was pain on palpation across the posterior tibial tendon course to the insertion at the navicular.  There was also increased swelling at the extensor digitorum brevis muscle belly with pain on palpation of the tarsal sinuses, bilaterally.  

The Veteran was asked to stand for gait analysis but was only able to complete five very small steps with direct pain.  She was able to elevate her heels and stand on her toes approximately 1 centimeter in height before collapsing her feet to the ground with pain.  She had hammertoes deformities of the 2nd through the 5th toes of each foot that were reducible.  The nails of all of her toes were well groomed but thickened.  The reported blisters were in a resolved area that was a patch located on the right medial arch and had scalloped edge with multiple punctuate dried lesions that were characteristic of resolved vesicular tinea pedis.  She had full muscle strength, +5/5, for all muscle groups tested and she was able to perform such testing without pain.  Specifically, the "PT" was weakened somewhat with pain on palpation of the tendon, and there was also some weakening of the peroneal brevis and longus muscles.  

The assessments were hallux abductor valgus; bilateral hammertoes, 2 through 5, bilaterally that were reducible; resolved vesicular tinea pedis; edema of both ankles; edema of the tarsal tunnel and possible tarsal tunnel neuritis; and bilateral pes planus.  The examiner commented that after reviewing the Veteran's chart, as well as the examination and subjective history, the patient's condition and charts suggested that she had been additionally limited by pain and weakness.  However, she was not able to have repetitive use, and this was increasing with disuse.  Her pes planus had increased since the initial notes that the examiner had reviewed.  She was to be seen in the podiatry clinic for normal diabetic evaluation and management.  

An April 2005 addendum to the report of the May 204 examination responded to questions posed in the October 2003 Board remand.  As to the question of whether the service connection bilateral pes planus caused marked interference with employment the answer was no, because the Veteran was capable and able to be employed under the "proviso" that she could find an occupation that would allow her to perform desk-type duties and also allow her to use a cane or wheelchair.  As to the question of whether the bilateral pes planus had required frequent periods of hospitalization, the answer was no, because at this time there was no reason she would require such hospitalizations.  

A June 2006 VAOPT record shows that the Veteran had neuropathic pain possibly secondary to her poorly controlled diabetes.  In March 2008 it was reported that she had a chronic pain condition complicated by depression and psychogenic factors.  In May 2009 it was noted that she had been recently diagnosed with hypothyroidism.  In May 2009 nerve conduction velocity studies yielded findings of right tarsal tunnel syndrome.  Surgical correction was discussed with the Veteran but no guarantees as to the outcome were made.  In November 2009 it was noted that she used a motorized scooter for traveling long distances.  

In a December 2009 statement the Veteran reported that she had pain in her feet and that she had depression and that her nerves were really bad.  She could not drive.  

On VA examination in March 2010 the Veteran's claim file was reviewed as were her medical records.  It was noted that she had not been offered surgery because it had been felt that it would not help.  After a VA neurology consultation for tarsal tunnel syndrome she had been given pain medication.  She was followed at a VA podiatry clinic.  She had been using a scooter for over 10 year due to pain which prevented her from walking.  The course since the onset of her condition had been one of progressive worsening.  Her response to current treatment had been fair.  Rest and medications had provided some partial effectiveness in relieving her symptoms but elevation of her feet had not, nor had the application of heat or cold.  A side-effect of her medications was sleepiness.  She had not had foot surgery.  

While standing, walking or at rest the Veteran had pain, swelling, heat, stiffness, and fatigability in both feet.  While standing and while walking she had weakness and lack of endurance in both feet.  These occurred in the big toes, the medial aspect of the feet, and the outside (lateral aspect) of the feet.  However, she had no redness of either foot.  She had flare-ups weekly or more often which lasted less than one day.  Precipitating factors were cold and damp weather and the alleviating factor was medication.  The effect of the flare-ups was that bed rest was required until it eased up.  The functional limitation was that she was unable stand for more than a few minutes or walk more than a few yards.  As to assistive devices, she used a cane and a walker due to her disability of the feet.  The efficacy of using corrective shoes, shoe inserts or braces was poor.  

On physical examination of the Veteran's left foot there was no evidence of swelling, instability, weakness or abnormal weight-bearing.  She had painful motion and tenderness, especially on the medial aspect of that foot.  The skin of that foot was cool to the touch.  There was 20 degrees of angulation at the 1st metatarsophalangeal joint, as well as stiffness at that joint but no skin or vascular abnormality.  There was no evidence of malunion or nonunion of the tarsal or metatarsal bones.  As to pes planus, on weight bearing and nonweight-bearing there was inward bowing of the Achilles tendon which was not correctable with manipulation, and there was spasm.  There was mal-alignment of the forefoot which was not correctable with manipulation, and manipulation was painful.  There was no mal-alignment of the mid-foot.  There was no pronation.  There was no arch on either weight-bearing or nonweight-bearing, and there was pain on manipulation of the arch.  The weight-bearing line was medial to the great toe.  There was no muscle atrophy of the foot.  She also had a bunion, a deformed "right" talonavicular joint, and displaced posterior tibial tendon.  There was also a deep crack in the skin just below the great toe.  

On physical examination of the Veteran's right foot there was no evidence of swelling, instability, weakness or abnormal weight-bearing.  She had painful motion and tenderness, especially on the medial aspect of that foot.  There was 20 degrees of angulation at the 1st metatarsophalangeal joint, as well as stiffness at that joint but no skin or vascular abnormality.  There was no evidence of malunion or nonunion of the tarsal or metatarsal bones.  As to pes planus, on weight bearing and nonweight-bearing there was inward bowing of the Achilles tendon which was not correctable with manipulation, and there was spasm.  There was mal-alignment of the forefoot which was not correctable with manipulation, and manipulation was painful.  There was no mal-alignment of the mid-foot.  There was no arch on either weight-bearing or nonweight-bearing, and there was pain on manipulation of the arch.  The weight-bearing line was medial to the great toe.  There was no muscle atrophy of the foot.  She also had a bunion, a deformed talonavicular joint, and displaced posterior tibial tendon.  

X-rays revealed no apparent or significant interval change and again demonstrated pes planus and DJD of the 1st metatarsophalangeal joints, bilaterally, but no significant hallux valgus.  

The diagnosis was bilateral pes planus and mild hallux valgus with bunions, deformed right talonavicular joint and displaced posterior tibial tendons.  The general occupational effect was that she was not employed.  As to whether her disability caused marked interference with employment, the examiner responded "yes."  She was unable to use the pedals on a sewing machine when she worked as a seamstress.  As to whether the disability required frequent hospitalizations, the examiner responded "no."  The examiner further stated that as to the effects on daily activities the effect was severe as to exercise, sports, and driving.  The effect was moderate as to performing chores, shopping, recreation, and traveling.  The effect was mild as to bathing, dressing, and grooming and no effect as to feeding herself.  It was noted that she had difficulty using the pedals of a car to drive and, so, had retained her driver's license for emergencies.  

VAOPT records since 2009 show continued treatment for diabetes and for multiple complaints of pain, including in the Veteran's feet, as well as for psychiatric problems, and problems sleeping which she attributed to her chronic pain.  In November 2009 her gallbladder was removed.  In July 2010 she had an injection of pain relieving medication into her right foot.  On February 28, 2011, she underwent right lower extremity nerve decompression.  Postoperatively, in March 2011 she reported having sensation in her right foot and leg.  In April 2011, however, she again complained of severe pain in her right foot.  In May 2011 it was reported that she had a multi-factorial chronic pain condition resulting in significant disability, both physically and psychologically.  In June 2011 she reported that she continued to experience some pain in her right foot.  

General Rating Principles

Ratings for a service-connected disability are determined by comparing current symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based as far as practical on average impairment in earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities. 38 U.S.C.A. § 1155.  Disabilities are viewed, and examinations are interpreted, historically, in order to accurately reflect the elements of disability present.  38 C.F.R. § 4.1, 4.2.  A higher rating is assigned if it more nearly approximates such rating.  See 38 C.F.R. §§ 4.7, 4.21.  

Separate ratings may be assigned either initially or during any appeal for an increased rating for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007) (staged ratings during the appeal of any increased rating claim).   

The criteria in 38 C.F.R. § 4.40 and § 4.45, e.g., of functional impairment due painful or weakened movement, are not "subsumed" in diagnostic codes providing for ratings based solely on limited motion.  Moreover, avoidance of pyramiding under 38 C.F.R. § 4.14 "does not forbid consideration of a higher rating based on a greater limitation of motion due to pain on use including during flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206-08 (1995).  

Under DeLuca v. Brown, 8 Vet. App. 202, 205-06 (1995) 38 C.F.R. §§ 4.40 and 4.45 require consideration of the disabling effects of functional loss due to limited movement, pain, weakness, excess fatigability, incoordination, or other factors such as weakened movement.  38 C.F.R. §§ 4.40 and 4.45 are applicable to disabilities involving the musculoskeletal system, including the muscles, nerves, and joints.  Id. at 204 (discussing§ 4.40, providing that functional loss may be due to "defective innervation" and pain; and noting that § 4.45 applies to muscles and nerves). 

Consideration of the DeLuca factors is not limited to those effects that can be expressed as additional limitation of motion.  "[T]hese determinations [of weakened movement, excess fatigability, or incoordination] should, if feasible, be expressed in terms of degree of additional range of motion loss."  DeLuca, 8 Vet. App. at 207.  

Under 38 C.F.R. § 4.59 painful motion, with pathology, is productive of and a factor of disability, and objective signs of it should be noted; also, muscle spasm assists the identification.  Crepitation, elicited upon flexion, indicates pathology.  Painful, unstable, or mal-aligned joints, due to healed injury, warrant at least a minimum compensable rating.  

Under DC 5276, a 50 percent rating is warranted for bilateral pes planus which are pronounced with marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo-achillis on manipulation, and not improved by orthopedic shoes or appliances.  Under DC 5278, a 50 percent rating is warranted for bilateral claw foot (pes cavus) which are manifested by marked contraction of the plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, and marked varus deformity.  A 50 percent rating is the maximum rating assignable under diagnostic codes 5276 and 5278.

Reasonable doubt will be favorably resolved and it exists when there is an approximate balance of positive and negative evidence.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

Analysis

I. Schedular Rating

Several physicians had predicted that the Veteran would develop severe problems with her service-connected disability of the feet, and this has come to fruition.  However, the record reflects that the Veteran's bilateral foot disability has been specifically classified as bilateral pes planus and hallux valgus with bunions, deformed right talonavicular joint and displaced posterior tibial tendons, bilaterally.  This disability is currently rated under 38 C.F.R. § 4.71a, DC 5276, for bilateral flatfoot.  The Board observes that the Veteran is already receiving a 50 percent schedular rating, which is the highest schedular rating under DC 5276.  Hence, an increased rating is not assignable under that code.

Loss of use of a foot is rated 40 percent disabling.  38 C.F.R. § 4.71a, DC 5167.  In this case, the evidence overall indicates that while the Veteran uses a cane and wheelchair, she is able to perform the physical acts of walking and standing, albeit with pain.  38 C.F.R. § 4.63 provides, in pertinent part, that the loss of use of a foot will be held to exist when the acts of balance and propulsion of a foot could be accomplished equally well by an amputation stump with prosthesis.  The Veteran does not have this degree of impairment.  She does have some motion in the feet and ankles, and the feet still exhibit balance, propulsion, sensation, and feeling, which the Veteran would not have with an amputation stump and prosthesis.  Accordingly, while the Veteran does have a severe service-connected disability of the feet, such has not resulted in actual loss of use of either foot.  As such, a rating of 40 percent for loss of use of either foot is not warranted.  

Although the medical evidence shows that the Veteran's service-connected disability of the feet is manifested by hallux valgus, there would have to be resection of the metatarsal head by operation, or severe hallux valgus if equivalent to amputation of the great toe.  No medical professional has described the Veteran's hallux valgus as being manifested by surgical resection of the metatarsal head, or by a severe disability equivalent to amputation of the great toe.  Despite the restrictive nature of her great toes on active movement, the VA examiner in November 2001 expressed the opinion that the Veteran had no additional disability due to hallux valgus which could be separated from the effects of the flat feet, and that it was not equivalent to amputation of the great toes because the x-ray evidence was of mild deformity.  Thus, to assign a rating under diagnostic code 5280 (for hallux valgus) in addition to the 50 percent schedular rating under diagnostic code 5276 (for pes planus) would overcompensate the Veteran for the actual impairment of her earning capacity and would constitute pyramiding.  38 C.F.R. § 4.14 (2010).

As the Veteran's service-connected disability of the feet is contemplated by a specifically listed condition, pes planus, it would be improper to rate the disability under diagnostic code 5284, which is a diagnostic code applicable only when the service-connected disability was of such nature as to be beyond the scope of that contemplated by the criteria for pes planus.  To hold otherwise would essentially render diagnostic code 5276 meaningless.  This would be contrary to proper statutory and regulatory construction.  Hence, diagnostic code 5284 may not be applied in this case.  Similarly, while the Veteran clinically showed bilateral hammertoes on past and recent VA examinations, service connection is not in effect for these conditions, and thus diagnostic codes 5278 and 5282 do not provide a basis on which a rating in excess of 50 percent may be justified for the Veteran's bilateral foot disability.

Accordingly, the only means of obtaining a higher disability rating in this case is on an extraschedular basis. 

II. Extra-schedular Consideration

A means of assigning a higher disability rating outside of the schedular rating in the Schedule for Rating Disabilities is provided for in 38 C.F.R. § 3.321(b)(1) which provides that: 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience. To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities. The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

38 C.F.R. § 3.321(b)(1).  

Following the Board's original decision in July 2006 as well as the JMR and Order of the Court in November 2007, the Court and the U.S. Court of Appeals for the Federal Circuit have addressed the appropriate analysis of potential entitlement to an extra-schedular rating.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed.Cir. 2009). 

Although the Board is precluded by regulation from assigning an extra-schedular rating in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.  The threshold factor for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe a veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extra-schedular rating is not required.  Thun, Id.  

Thus, extra-schedular consideration under section 3.321(b)(1) requires a three-step analysis.  First, is whether the schedular criteria are adequate and, if they are, no extraschedular referral is required.  Second, if inadequate, determine whether there is an exceptional disability picture considering such related factors as marked interference with employment (but not marked interference obtaining or retaining employment) or frequent periods of hospitalization.  Third, if the rating criteria are inadequate and the related factors are present, the case must be referred for a determination of whether an extra-schedular rating should be assigned.  Thun v. Peak, 111, 115-116 (2008) (citing VA Gen. Coun. Prec. 6-1996, para. 7, and Fisher v. Principi, 4 Vet. App. 57, 60 (1993)) aff'd Thun v. Peake, 572 F.3d 1366 (Fed.Cir. 2009).

Caution must be taken not to conflate the criteria in 38 C.F.R. § 3.321(b) with the criteria for a total disability rating based on individual unemployability (TDIU) in 38 C.F.R. § 4.16(b) (2010).  The Court has recognized that "the effect of a service-connected disability appears to be measured differently for purposes of extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) and for purposes of a TDIU claim under 38 C.F.R. § 4.16."  Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  While the former requires marked interference with employment, the latter requires evidence of unemployability.  Id.; see also Thun v. Peake, 22 Vet. App. at 117 (extra-schedular consideration under § 3.321 may be warranted for disability that present a loss of earning capacity that is less severe than total unemployability).

At the time of the July 2006 Board decision which was vacated by the Court, as well as at the time of the November 2007 Court Order vacating that decision, the Court had not addressed the appropriate analytic framework in considering entitlement to extra-schedular consideration of a service-connected disability.  Thus, the remand in October 2009 requested that a medical examiner address questions of whether the disability caused marked interference with employment or required frequent periods of hospitalization.  However, under the analytic approach mandated by Thun, these matters are addressed only if, and after, it is determined that the schedular rating criteria are inadequate.  See Leopoldo v. Brown, 9 Vet. App. 33, 34 (1996) (An intervening change in applicable law establishes a permissible exception to the "law of the case" doctrine).  If the rating criteria are adequate, the analysis ends at that point and the matters of whether the disability causes marked interference with employment or requires frequent periods of hospitalization are not addressed.  

Comparing the Veteran's current disability level, functional impairment, and symptomatology to the Rating Schedule, the degree of disability shown is contemplated by the Rating Schedule and the assigned schedular rating is adequate.  

Specifically, a wide rating of signs and symptoms are contemplated in the applicable rating criteria.  The schedular evaluation for the service-connected disorder in this case requires application of the holding in Deluca v. Brown, 8 Vet. App. 202, 205 - 06 (1995) which, in turn, requires consideration of 38 C.F.R. §§ 4.40 and 4.45.  38 C.F.R. § 4.40 requires consideration of functional loss, including the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as unstable or mal-aligned joints, and crepitation as well as any painful arthritic motion.  

The service-connected disability is orthopedic in nature.  However, some of her pain may be due to tarsal tunnel syndrome which would be due to the service-connected disorder.  Nevertheless, the primary complaint in this case which is pain is not, alone, sufficient to warrant a separate rating because the orthopedic component, by itself, contemplates the production of pain.  See Deluca, Id.  Another component to the Veteran's complaints of pain are radicular pain radiating from her low back, as a result of nonservice-connected low back disability, down to her feet in addition to her nonservice-connected diabetic peripheral neuropathy.  Similarly, the evidence shows that she also has nonservice-connected fibromyalgia which produces pain throughout her body, including in her feet, as well as a very significant psychological or psychiatric component to her complaints of pain not just in her feet but throughout her body.  

The Board has carefully, and thoroughly, reviewed the record and the Veteran's complaints of disability.  In this regard, it is clear that the SSA award of benefits was based on multiple nonservice-connected disabilities and not just her service-connected disability of the feet.  Thus, that award has no bearing upon whether the schedular rating criteria are adequate in this case.  While the Veteran has recently had decompressive right leg surgery, her complaints of pain are not in keeping with the objective clinical findings in this case.  Specifically, the evidence does not indicate that she had atrophy of her feet.  

Excluding the overlapping nonservice-connected pathologies, which in this case are numerous, i.e., lumbar radiculopathy, diabetic peripheral neuropathy, and a strong psychological component, the schedular rating criteria in this case are adequate to compensate the Veteran for the degree of disability and functional impairment shown by the evidence.  

In reaching this decision, the Board has considered the fact that the Veteran has not been employed since 2000.  While this was reportedly due to her service-connected disability of the feet, it must be noted that as early as her period of military service there was an indication that there was a possibility that she might desire secondary gain from her complaints.  Furthermore, also prior to 2000, the Veteran had nonservice-connected lumbosacral disc pathology with some evidence of radicular symptomatology.  While the March 2000 examiner concluded that the service-connected did cause marked interference with employment, noting that the Veteran could not use the pedals of a sewing machine, no mention was made by the examiner of the impact of the nonservice-connected lumbosacral radiculopathy or psychological components and which were at play at the time the Veteran stopped working in 2000.  Thus, the evidence does not confirm the contention that the Veteran's service-connected disability of the feet, alone, caused her to be unable to work since 2000 and, so, even if the schedular rating criteria were not adequate the service-connected disorder, by itself, has not caused marked interference with his employment, i.e., beyond that contemplated by his assigned rating.  Likewise, it has not cause frequent periods of hospitalization.  

Lastly, in this case, the Veteran does not qualify for a TDIU rating under 38 C.F.R. § 4.16(a), because her sole service-connected disorder (i.e., bilateral pes planus and hallux valgus with bunions, deformed right talonavicular joint and displaced posterior tibial tendons, bilaterally), is evaluated less than 60 percent disabling.  Moreover, as indicated by the medical evidence, the service-connected disorder alone is not shown to produce unemployability in this case.  38 C.F.R. § 4.16(b).  In fact, when considering the Veteran's service-connected condition, it is well to observe that the Veteran has received a considerable amount of treatment over the years, for various nonservice-connected disabilities which have had an adverse affect of her ability to work.  This finding is supported by VA treatment records and examination reports and by the SSA records pertaining to the Veteran's employment status since 2000, which specifically document that her nonservice-connected low back disorder, fibromyalgia, right carpal tunnel syndrome, sleep apnea, diabetic neuropathy, and psychiatric disorder were among the primary factors affecting her ability to perform the physical and mental acts required for employment.  Consequently, nonservice-connected conditions may not be considered for purposes of applying the provisions of 38 C.F.R. § 4.16(b).  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); Blackburn v. Brown, 5 Vet. App. 375 (1993).  For this reason, the Board finds that the evidence of record, overall, does not support a finding that the Veteran's service-connected disability, alone, prevents her from securing and following a substantially gainful occupation.  38 C.F.R. § 4.16(b).

Under the circumstances of this case, there is nothing in the record which takes the Veteran's case outside of the norm of similarly situated Veterans with a similar disability rating.  Therefore, the Board determines that no referral for extra-schedular consideration under 38 C.F.R. §§ 3.321(b)(1) or 4.16(b) is required.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

An increased rating for bilateral pes planus and hallux valgus with bunions, deformed right talonavicular joint and displaced posterior tibial tendons, currently evaluated as 50 percent disabling, to include referral on an extra-schedular basis, is denied. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


